CROW, J.
Edward Anton brought an. action in. the Erie Common Pleas against the Sandusky Gas & Electric Co. for damages suffered by reason of injuries which occurred to him due to the alleged negligence of the company. The company furnished natural gas to residents of Sandusky through main and service pipes in the public streets. Anton was using natural gas in his home which gas was supplied by the company.
Anton, when in the cellar of his home looking for canned fruits stored therein, struck a match which ignited natural gas, resulting in an explosion which produced his injuries. He claimed that the mains and service pipes owned by the company had been in the street completely covered without inspection for many years; that for a long time prior to the explosion people had smelled natural gas along the street and in the vicinity of his home, that no other nautral gas but the Sandusky Gas & Electric Company’s was within the vicinity, and that the explosion was the proximate cause of his injuries.
A jury returned a verdict upon which judgment was rendered for $10,000 in favor of An*432ton. Error was prosecuted by the Gas Company and two grounds for reversing the lower court were assigned. First that the court erred in its charge particularly on the feature of the duty of the company in the matter of inspection of its mains and pipes; the second ground of alleged error was as to the sufficiency of the evidence. The Court of Appeals held:
Attorneys—King, Ramsey, Flynn & Pyle for company; John F. McCrystal for Anton; all of Sandusky.
1. The Gas Company’s assignment of error in the charge is dismissed for it did not except to the charge generally or specially.
2. The clear weight of the evidence is that the gas had been escaping near and upon Anton’s premises for many months prior to the explosion.
3. Evidence shows prevalence of escaping gas was such length of time as to constitute proof of constructive notice.
Judgment affirmed.